TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00052-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                               v.

                        Centex Business Consultants, L.C., Appellee


               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-17-006044, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss this appeal, which had

been abated on the parties’ agreed motion. We reinstate the appeal, grant appellants’ motion,

and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellants’ Motion

Filed: April 18, 2019